Exhibit 10.3
 
January 16, 2014
 
Hennessy Capital Acquisition Corp.
10 South Wacker Drive
Chicago, IL 60606
 
Re:
Initial Public Offering

 
Gentlemen:
 
This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Hennessy Capital Acquisition Corp., a
Delaware corporation (the “Company”), and Deutsche Bank Securities Inc. as
representative of the several underwriters (the “Underwriters”), relating to an
underwritten initial public offering (the “Public Offering”), of 10,000,000 of
the Company’s units (the “Units”), each comprised of one share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), and one warrant
(each, a “Warrant”). Each Warrant entitles the holder thereof to purchase
one-half of one share of the Common Stock at a price of $5.75 per half share,
subject to adjustment. The Units shall be sold in the Public Offering pursuant
to a registration statement on Form S-1 and prospectus (the “Prospectus”) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
and the Company shall apply to have the Units listed on the Nasdaq Capital
Market. Certain capitalized terms used herein are defined in paragraph 11
hereof.
 
In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Hennessy Capital Partners I LLC (the “Sponsor”) and the
undersigned individuals, each of whom is a director or member of the Company’s
management team (each, an “Insider” and collectively, the “Insiders”), hereby
agrees with the Company as follows:
 
1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it or he shall vote all Founder Shares and any
shares acquired by it or him in the Public Offering or the secondary public
market in favor of such proposed Business Combination.
 
2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination (as defined in the Underwriting
Agreement) within 21 months from the closing of the Public Offering (or 24
months from the closing of the Public Offering if the Company has executed a
letter of intent, agreement in principle or definitive agreement for an initial
Business Combination within 21 months from the closing of the Public Offering
but has not completed the initial Business Combination within such 21-month
period), or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation,
the Sponsor and Insiders shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than 10 business days thereafter, redeem
100% of the Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest (which
interest shall be net of taxes payable and less up to $50,000 of interest to pay
dissolution expenses), divided by the number of then outstanding public shares,
which redemption will completely extinguish Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The Sponsor
and each Insider agrees to not propose any amendment to the Company’s amended
and restated certificate of incorporation that would affect the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within 21 months from the
closing of the Public Offering (or 24 months from the closing of the Public
Offering if the Company has executed a letter of intent, agreement in principle
or definitive agreement for a Business Combination within 21 months from the
closing of the Public Offering but has not completed the Business Combination
within such 21-month period), unless the Company provides its public
stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the trust account including interest
(which interest shall be net of taxes payable), divided by the number of then
outstanding public shares.
 
 
 

--------------------------------------------------------------------------------

 
 
The Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares. The Sponsor and each Insider hereby further
waives, with respect to any shares of the Common Stock held by it or him, if
any, any redemption rights it or he may have in connection with the consummation
of a Business Combination, including, without limitation, any such rights
available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of the Common Stock (although the Sponsor and Insiders shall be entitled
to redemption and liquidation rights with respect to any shares of the Common
Stock (other than the Founder Shares) it or they hold if the Company fails to
consummate a Business Combination within 21 months from the date of the closing
of the Public Offering (or 24 months from the closing of the Public Offering if
the Company has executed a letter of intent, agreement in principle or
definitive agreement for a Business Combination within 21 months from the
closing of the Public Offering but has not completed the Business Combination
within such 21-month period).
 
3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
shares of Common Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, if any,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, if any,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction, including the filing of a registration statement specified in
clause (i) or (ii). Each of the Insiders and the Sponsor acknowledges and agrees
that, prior to the effective date of any release or waiver, of the restrictions
set forth in this paragraph 3 or paragraph 7 below, the Company shall announce
the impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (i) the release or waiver is effected solely to permit a transfer
not for consideration and (ii) the transferee has agreed in writing to be bound
by the same terms described in this Letter Agreement to the extent and for the
duration that such terms remain in effect at the time of the transfer.
 
4. In the event of the liquidation of the Trust Account, Daniel J. Hennessy (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) a prospective target business with which the Company
has entered into an acquisition agreement (a “Target”); provided, however, that
such indemnification of the Company by the Indemnitor shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below (i) $10.00 per share of the Offering Shares and (ii) such
lesser amount per share of the Offering Shares held in the Trust Account due to
reductions in the value of the trust assets as of the date of the liquidation of
the Trust Account other than due to the failure to obtain such waiver, in each
case, net of the amount of interest earned on the property in the Trust Account
that may be withdrawn to pay taxes, and provided, further, that only if such
third party or Target has not executed an agreement waiving claims against and
all rights to seek access to the Trust Account whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, such indemnification of the Company by the Indemnitor
shall not apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Indemnitor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Indemnitor, the Indemnitor notify the Company in writing that it
shall undertake such defense.
 
 
2

--------------------------------------------------------------------------------

 


5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 1,500,000 shares of the Common Stock (as
described in the Prospectus), the Sponsor agrees that it shall return to the
Company for cancellation, at no cost, a number of Founder Shares in the
aggregate equal to 375,000 multiplied by a fraction, (i) the numerator of which
is 1,500,000 minus the number of shares of Common Stock purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 1,500,000. The Sponsor further agrees that to the extent
that the size of the Public Offering is increased or decreased and (b) the
sponsor has either purchased or sold shares of Common Stock or an adjustment to
the number of Founder Shares has been effected by way of a stock split, stock
dividend, reverse stock split, contribution back to capital or otherwise, in
each case in connection with such increase or decrease in the size of the Public
Offering, then (A) the references to 1,500,000 in the numerator and denominator
of the formula in the immediately preceding sentence shall be changed to a
number equal to 15% of the number of shares included in the Units issued in the
Public Offering and (B) the reference to 375,000 in the formula set forth in the
immediately preceding sentence shall be adjusted to such number of shares of the
Common Stock that the Sponsor would have to return to the Company in order to
hold (with all of the pre-offering stockholders) an aggregate of 20.0% of the
Company’s issued and outstanding shares after the Public Offering. In addition,
a portion of the Founder Shares in an amount equal to 5.0% of the Company’s
issued and outstanding shares immediately after the Public Offering (the
“Founder Earnout Shares”), shall be returned to the Company by the Sponsor and
the Insiders, for cancellation, on a pro rata basis, at no cost, on the fourth
anniversary of the completion of a Business Combination unless following such
Business Combination the last sales price of the Company’s common stock equals
or exceeds $13.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period or the Company completes a liquidation, merger, stock
exchange or other similar transaction that results in all of its stockholders
having the right to exchange their shares of common stock for consideration in
cash, securities or other property which equals or exceeds $13.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like).
 
6. (a) The Sponsor and each Insider hereby agrees not to participate in the
formation of, or become an officer or director of, any other blank check company
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 24 months after the closing of the Public Offering.
 
     (b) Each of the Sponsor and each Insider hereby agrees and acknowledges
that: (i) each of the Underwriters and the Company would be irreparably injured
in the event of a breach by such Sponsor or Insider of his or its obligations
under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), and 9 of this Letter Agreement
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.
 
7. (a) The Sponsor and each Insider agrees that it or he shall not Transfer any
Founder Shares held by it or him, if any, until the earlier of (A) one year
after the completion of a Business Combination or (B) the date following the
completion of a Business Combination on which the Company completes a
liquidation, merger, stock exchange or other similar transaction that results in
all of the Company’s stockholders having the right to exchange their shares of
Common Stock for cash, securities or other property (the “Founder Shares Lock-up
Period”). Notwithstanding the foregoing, if the last sale price of the Company’s
common stock equals or exceeds $12.00 per share (as adjusted for stock splits,
stocks dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination, or (2) if the Company consummates a
transaction after its initial Business Combination which results in its
stockholders having the right to exchange their shares for cash or property
worth at least $12.00 per share, the Founder Shares will be released from the
Founder Shares Lock-Up. Notwithstanding the foregoing, the Founder Earnout
Shares will remain subject to the lockup restrictions described above until the
earlier of their forfeiture or the conditions to their release from forfeiture
are met.
 
 
3

--------------------------------------------------------------------------------

 
 
     (b) The Sponsor and each Insider agrees that it or he shall not effectuate
any Transfer of Private Placement Warrants or Common Stock underlying such
warrants, until 30 days after the completion of a Business Combination.
 
     (c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock underlying the Private Placement Warrants are permitted to (a) to the
Company’s officers or directors, any affiliates or family members of any of the
Company’s officers or directors or any affiliates of the Sponsor and Insiders;
(b) in the case of an individual, by a gift to a member of one of the members of
the individual’s immediate family or to a trust, the beneficiary of which is a
member of one of the individual’s immediate family, an affiliate of such person
or to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the shares
were originally purchased; (f) in the event of the Company’s liquidation prior
to the completion of a Business Combination; (g) by virtue of the laws of
Delaware or the Sponsor’s Limited Liability Company agreement upon dissolution
of the Sponsor; or (h) in the event of completion of a liquidation, merger,
stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (a) through
(e), these permitted transferees must enter into a written agreement agreeing to
be bound by these transfer restrictions.
 
8. The Sponsor and each Insider represents and warrants that it or he has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company is true and accurate in all respects and
does not omit any material information with respect to the undersigned’s
background. Each Insider’s questionnaire furnished to the Company is true and
accurate in all respects. Each Insider represents and warrants that: the
undersigned is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; the undersigned has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and the undersigned is not currently a defendant in any such criminal
proceeding.


9. Except as disclosed in the Prospectus, neither the Sponsor or any Insider nor
any affiliate of the Sponsor or any Insider, nor any director or officer of the
Company, shall receive any finder’s fee, reimbursement, consulting fee, monies
in respect of any repayment of a loan or other compensation prior to, or in
connection with any services rendered in order to effectuate the consummation of
the Company’s initial Business Combination (regardless of the type of
transaction that it is), other than the following: repayment of a loan and
advances of up to $250,000 made to the Company by Hennessy Capital LLC, an
affiliate of the Sponsor; payment to Hennessy Capital LLC for office space,
utilities and secretarial support in an amount not to exceed $10,000 per month;
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, so long as no
proceeds of the Public Offering held in the Trust Account may be applied to the
payment of such expenses prior to the consummation of a Business Combination;
and repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor or an affiliate of the Sponsor or
certain of the Company’s officers and directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment.
 
10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Founder Shares” shall mean the 2,875,000 shares of the Common Stock of the
Company initially acquired by the Sponsor and Insiders for an aggregate purchase
price of $25,000, or approximately $0.001 per share, prior to the consummation
of the Public Offering; (iii) “Private Placement Warrants “ shall mean the
Warrants to purchase up to 11,000,000 shares of the Common Stock of the Company
(or 12,125,000 shares of Common Stock if the over-allotment option is exercised
in full) that are acquired by the Sponsor for an aggregate purchase price of
$5.5 million in the aggregate (or $6.062 million if the over-allotment option is
exercised in full), or $0.50 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (iv) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).
 
12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.
 
13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and Insiders and its successors and assigns.
 
14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.
 
15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.
 
16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Founder Shares Lock-up Period for 100% of the Founder Shares or (ii) the
liquidation of the Company; provided, however, that this Letter Agreement shall
earlier terminate in the event that the Public Offering is not consummated and
closed by February 28, 2014, provided further that paragraph 4 of this Letter
Agreement shall survive such liquidation.
 
[Signature Page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
Sincerely,
 
HENNESSY CAPITAL PARTNERS I LLC
By: Hennessy Capital LLC, it managing member
   
By:
/s/ Daniel J. Hennessy
 
Name: Daniel J. Hennessy
Title:   Managing Member



By:
/s/ Kevin Charlton
 
Kevin Charlton



By:
/s/ Charles B. Lowrey II
 
Charles B. Lowrey II



By:
/s/ Bradley Bell
 
Bradley Bell



By:
/s/ Peter Shea
 
Peter Shea



By:
/s/ Richard Burns
 
Richard Burns



By:
/s/ Joseph Tabet
 
Joseph Tabet

 
 
6

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed:
 
HENNESSY CAPITAL ACQUISITION CORP.
   
By:
/s/ Daniel J. Hennessy
 
Name: Daniel J. Hennessy
Title:   Chief Executive Officer

 
 
7

--------------------------------------------------------------------------------